                  IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

UNITED STATES OF AMERICA,

                  Plaintiff,

v.                                          Criminal Action No. 1:17CR27-3
                                                    (Judge Keeley)
BRITNEY JOYCE ROBINSON,

                  Defendant.

        MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S PRO SE
     MOTION FOR RELIEF UNDER FIRST STEP ACT OF 2018 [DKT. NO. 173]

        On April 29, 2019, the defendant, Britney Joyce Robinson

(“Robinson”), filed a pro se motion seeking relief under the First

Step Act of 2018 (Dkt. No. 173). Because she is not entitled to

relief under the First Step Act, the Court DENIES her motion (Dkt.

No. 173).

                                I. BACKGROUND

        On May 2, 2017, a grand jury sitting in the Northern District

of West Virginia returned a seventeen-count indictment, charging

Robinson with conspiring to distribute cocaine base in violation of

21 U.S.C. §§ 841(b)(1)(C) and 846 (Count One); maintaining a drug-

involved premises, in violation of 21 U.S.C. § 856(a)(1) (Count

Two);    possession    with   intent   to   distribute   cocaine   base,   in

violation    of   21   U.S.C.   §§   841(a)(1)   and   841(b)(1)(C)   (Count

Fourteen); possession with intent to distribute oxycodone, in

violation    of   21   U.S.C.   §§   841(a)(1)   and   841(b)(1)(C)   (Count

Fifteen); possession with intent to distribute heroin, in violation

of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C) (Count Sixteen); and
USA V. ROBINSON                                                1:17CR27-3

     MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S PRO SE
  MOTION FOR RELIEF UNDER FIRST STEP ACT OF 2018 [DKT. NO. 173]

possession with intent to distribute cocaine hydrochloride, in

violation   of   21   U.S.C.   §§   841(a)(1)   and   841(b)(1)(C)   (Count

Seventeen) (Dkt. No. 1). After the Court sentenced her to forty-one

(41) months of incarceration, the United States Court of Appeals

for the Fourth Circuit affirmed Robinson’s conviction and sentence

on January 7, 2019 (Dkt. No. 165).

     On April 29, 2019, Robinson filed the instant pro se motion

seeking relief under the First Step Act of 2018 (Dkt. No. 173). The

Government did not respond to her motion.

                               II. DISCUSSION

     In her motion, Robinson asks the Court to direct the Federal

Bureau of Prisons (“BOP”) to place her in a halfway house for one

year, citing the First Step Act of 2018 and the Second Chance Act

of 2007. Id. Alternatively, she asks the Court to modify her

sentence and impose a split sentence, allowing her to serve the

remainder on home detention. Id. Both claims are unavailing.

     As other courts have recognized, “[t]he First Step Act does

not mandate that the BOP place prisoners in a halfway house or [a

residential reentry center] for any period of time.” Sheppard v.

Quitana, No. 5: 19-084-DCR, 2019 WL 1103391, at *2 (E.D. Ky. Mar.

8, 2019); see also Rizzolo v. Puentes, No. 1:19-cv-00290-SKO (HC),



                                      2
USA V. ROBINSON                                                   1:17CR27-3

     MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S PRO SE
  MOTION FOR RELIEF UNDER FIRST STEP ACT OF 2018 [DKT. NO. 173]

2019 WL 1229772, at *3 (E.D. Cal. Mar. 15, 2019) (“The Act does not

mandate BOP place prisoners in a halfway house for six months or

any other period.”); Kornfeld v. Puentes, No. 1:19-cv-00263-JLT

(HC), 2019 WL 1004578, at *3 (E.D. Cal. Mar. 1, 2019) (“However,

the First Step Act does not mandate that the BOP place prisoners in

a halfway house for six months or any other period.”). “Under the

current version of 18 U.S.C. § 3624(c), as amended by the Second

Chance Act of 2007, the BOP is authorized to consider placing an

inmate in a community correctional facility for up to twelve

months.” Sheppard, 2019 WL 1103391, at *2 (emphasis in original).

     “However,      a   prisoner    is    not   automatically   entitled    or

guaranteed such placement for any minimum period.” Id. (citing 18

U.S.C. § 3624(c)). This eligibility determination is left to the

sole discretion of the BOP, Rizzolo, 2019 WL 1229772, at *3, and is

not subject to judicial review, Sheppard, 2019 WL 1103391, at *2

(“[T]he     BOP’s   placement      decisions,     including   determinations

regarding    halfway    house   and      home   confinement   placement,   are

expressly insulated from judicial review . . . .”). In other words,

this Court lacks the authority to direct the BOP to place an inmate

in a halfway house. United States v. Johnson, No. 11-10204-01-JTM,

2019 WL 2501868, at *1 (D. Kan. June 17, 2019) (“[T]he court lacks



                                         3
USA V. ROBINSON                                         1:17CR27-3

     MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S PRO SE
  MOTION FOR RELIEF UNDER FIRST STEP ACT OF 2018 [DKT. NO. 173]

the authority to issue any binding order upon the BOP with respect

to an inmate’s placement in a community corrections facility.”).

     Here, Robinson asks the Court to do just that (Dkt. No. 173).

Because this Court lacks the authority to do so, she is not

entitled to relief under the First Step Act of 2018 or the Second

Chance Act of 2007. Moreover, the Court cannot amend Robinson’s

sentence to impose the requested split sentence because her request

plainly does not fall into any of the exceptions outlined in 18

U.S.C. § 3582(c).

                         III. CONCLUSION

     For the reasons discussed, the Court DENIES Robinson’s motion

for relief under the First Step Act (Dkt. No. 173).

     It is so ORDERED.

     The Court DIRECTS the Clerk to transmit a copy of this Order

to Robinson by certified mail, return receipt requested, and to

counsel of record by electronic means.

DATED: August 13, 2019

                                    /s/ Irene M. Keeley
                                    IRENE M. KEELEY
                                    UNITED STATES DISTRICT JUDGE




                                4
